Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 12 is cancelled. 
Claims 1 – 3, 6, 8 – 10, and 13 are amended. 

Claims 1 – 11 and 13 are pending.

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The objection to claims 6 – 8 and 13 is withdrawn in light of the amendments. 

The rejection of claim 13, under 35 U.S.C. 112(a), is withdrawn in light of the amendments.

The rejection of amended claims 1 – 11 and 13, under 35 U.S.C. 112(b), is withdrawn in light of the claims. 

Response to Arguments
Applicant’s arguments, filed 01/04/2021, with respect to the rejection of amended claims 1, 3 – 5, 8, 10, and 11, under 35 U.S.C. 102(a)(1), have been fully considered and are persuasive.  The rejection of amended claims 1, 3 – 5, 8, 10, and 11, under 35 U.S.C. 102(a)(1), has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claim 1
a bit selection layer having s layer address bit inputs, where s is an integer, external to the memory and cooperative with the data bit outputs and the data bit inputs, the bit selection layer being configured to increase an effective column multiplexer of the bit table, so that for each word of data stored in the bit table, a physical separation between bits belonging to each word is increased by a selection factor D = 2 raised to the power of s.
Claim 2
the bit selection layer is configured to: select one of the L memory data bit inputs and outputs from each consecutive group of D memory data bit inputs and outputs respectively 

the buffer layer being configured to read, write, and store an entire word to and from the memory, the buffer layer providing individual write control of each bit of the entire word.
Claim 8
a bit selection layer external to each of the memories that is configured to select a subset of inputs and outputs of the memory for data input and output according to at least one layer addressing bit applied to a layer address input of the bit selection layer; and redirecting at least one of the memory selection addressing bits to the layer address input, so as to control the selections of the subsets of inputs and outputs of the memory by each of the external bit selection layers, wherein the memories are implemented in a core integrated circuit (IC) included in a multi-chip module (MCM) hybrid integrated circuit (HIC), and wherein the bit selection layer is implemented in a chiplet that is also installed within the MCM-HIC.

the bit selection layers is configured to: select one of the L memory data bit inputs and outputs from each consecutive group of D memory data bit inputs and outputs respectively according to bit selection address bits applied to the bit selection layer address bit inputs; direct write bits presented to the bit selection layer data inputs to the selected L memory data bit inputs; and direct read bits from the selected L memory data bit outputs to the bit selection layer data outputs wherein N, L, n, R, C, M, D, s, and S are all integers.
Claim 10
the buffer layers being configured to read, write, and store an entire word to and from the corresponding memory while providing individual write control of each bit of the word, and wherein writing a word to one of the memories includes: reading a word from the memory into each of the buffer layer; layers; altering the word in each of the buffer layer layers by changing selected bits of the word in the buffer layer; and writing the altered word from each of the buffer layer layers into the memory.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1 – 11 and 13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a memory apparatus, and a method of reducing a likelihood of radiation-induced multi-bit single event upset (SEU) errors of a memory apparatus

The claimed invention, regarding claim 1 as representative, recites features such as: a memory configured to store bits within a bit table having a column multiplexer M, and the bit selection layer being configured to increase an effective column multiplexer of the bit table.

EHRMAN et al. U.S. Publication 2017/0316829, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 11 and 13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111